IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


J.D.,                                       : No. 426 WAL 2017
                                            :
                    Petitioner              : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
              v.                            :
                                            :
                                            :
N.T.,                                       :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

        AND NOW, this 17th day of January, 2018, the Petition for Allowance of Appeal

is DENIED.